Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Koopman on 11/22/21.
The application has been amended as follows: 
--Claim 5 -- The rotary pump according to Claim 1, wherein the drive shaft is mounted in the at least one bearing region in the housing part, wherein the bearing region exhibits an axial extent which is at least twice as large as an axial extent of the radial sealing gap.
--Claim 9 -- A rotary pump, comprising: 
a delivery space comprising an inlet on a low-pressure side and an outlet on a high- pressure side of the pump; 
a rotor which is arranged in the delivery space and delivers a fluid from the inlet into the delivery space to the outlet from the delivery space; 
at least one housing part which delineates the delivery space at least axially; 
a drive shaft which is connected in drive terms to the rotor; and at least one sealing element which is connected, secured against shifting and/or rotating, to the drive shaft and/or rotor and forms a radial sealing gap with the at least one housing part, Page 3 of 10Application No. 16/291,489SSM-1019US Amendment filed November 9, 2021 In Reply to Final Office Action of October 7, 2021 
wherein the at least one sealing element exhibits an outer diameter which is larger than or equal to an outer diameter of the rotor, 

wherein an immersion pocket which is axially open towards the delivery space is formed in the surface of the housing part, 
wherein the at least one sealing element extends into the immersion pocket, 
wherein the rotor comprises the sealing element on each of its two axial end facing sides, and the sealing elements exhibit identical or different outer diameters and/or identical or different axial extents, and 
wherein the drive shaft is mounted in at least one bearing region in the housing part, wherein an axial extent of each of the at least one bearing region is larger than 
--Claim 12 -- A rotary pump, comprising: 
a delivery space comprising an inlet on a low-pressure side and an outlet on a high- pressure side of the pump; 
a rotor which is arranged in the delivery space and delivers a fluid from the inlet into the delivery space to the outlet from the delivery space; Page 4 of 10Application No. 16/291,489SSM-1019US Amendment filed November 9, 2021 In Reply to Final Office Action of October 7, 2021 
at least one housing part which delineates the delivery space at least axially; 
a drive shaft which is connected in drive terms to the rotor; and at least one sealing element which is connected, secured against shifting and/or rotating, to the drive shaft and/or rotor and forms a radial sealing gap with the at least one housing part, 
wherein the at least one sealing element exhibits an outer diameter which is larger than or equal to an outer diameter of the rotor, 
wherein the at least one housing part axially seals the delivery space and forms a surface which axially faces the delivery space, 

wherein the at least one sealing element extends into the immersion pocket, 
wherein the rotor comprises: a delivery element support featuring at least one rotor slot; and at least one delivery element which is axially and radial guided in the rotor slot and which sub-divides the delivery space into at least two delivery cells, and 
wherein the rotor slot exhibits an axial extent which is as large as or larger than an axial extent of the rotor plus an axial extent of the at least one sealing element.
	
--Claim 13 -- A rotary pump, comprising: 
a delivery space comprising an inlet on a low-pressure side and an outlet on a high- pressure side of the pump; 
a rotor which is arranged in the delivery space and delivers a fluid from the inlet into the delivery space to the outlet from the delivery space; 
at least one housing part which delineates the delivery space at least axially; 
a drive shaft which is connected in drive terms to the rotor; and Page 5 of 10Application No. 16/291,489SSM-1019US Amendment filed November 9, 2021 In Reply to Final Office Action of October 7, 2021 
at least one sealing element which is connected, secured against shifting and/or rotating, to the drive shaft and/or rotor and forms a radial sealing cap with the at least one housing part, 
wherein the at least one sealing element exhibits an outer diameter which is larger than or equal to an outer diameter of the rotor, 
wherein the at least one housing part axially seals the delivery space and forms a surface which axially faces the delivery space, 
wherein an immersion pocket which is axially open towards the delivery space is formed in the surface of the housing part, 
wherein the at least one sealing element extends into the immersion pocket, 
wherein the rotor comprises: a delivery element support featuring at least one rotor slot; and at least one delivery element which is axially and radial guided in the rotor slot and which sub-divides the delivery space into at least two delivery cells, and 
wherein the rotor slot exhibits an axial fitting extent which is at least as large as an axial extent of the rotor plus a maximum axial clearance of the drive shaft.
--Claim 17 -- A rotary pump, comprising: 
a delivery space comprising an inlet on a low-pressure side and an outlet on a high- pressure side of the pump; 
a rotor which is arranged in the delivery space and delivers a fluid from the inlet into the delivery space to the outlet from the delivery space; 
at least one housing part which delineates the delivery space at least axially; a drive shaft which is connected in drive terms to the rotor; and 
at least one sealing element which is connected, secured against shifting and/or rotating, to the drive shaft and/or rotor and forms a radial sealing cap with the at least one housing part, 
wherein the at least one sealing element exhibits an outer diameter which is larger than or equal to an outer diameter of the rotor, 
wherein the at least one housing part axially seals the delivery space and forms a surface which axially faces the delivery space, 

wherein an immersion pocket which is axially open towards the delivery space is formed in the surface of the housing part, 
wherein the at least one sealing element extends into the immersion pocket, Page 7 of 10Application No. 16/291,489SSM-1019US Amendment filed November 9, 2021 In Reply to Final Office Action of October 7, 2021 
wherein the rotor comprises the sealing element on each of its two axial end facing sides, and the sealing elements exhibit identical or different outer diameters and/or identical or different axial extents, 
wherein the drive shaft is mounted in at least one bearing region in the housing part, and
wherein an axial extent of the bearing region is larger than a sum of 
Allowable Subject Matter
Claims 1-3, 5, 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a rotary pump comprising rotor, at least one sealing element which is connected secured against shifting and/or rotating, to the drive shaft and/or rotor and forms a radial sealing gap with the housing, wherein the sealing element exhibits an outer diameter which is larger than or equal to the outer diameter of the rotor, the sealing elements extends into the immersion pocket, the drive shaft is mounted in at least one bearing region in the housing and forms a radial bearing gap with the housing in the bearing region, the radial bearing gap is smaller in the radial direction than the radial sealing gap." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Claim 9 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a rotary pump comprising rotor, at least one sealing element which is connected secured against shifting and/or rotating, to the drive shaft and/or rotor and forms a radial sealing gap with the housing, wherein the sealing element exhibits an outer diameter which is larger than or equal to the outer diameter of the rotor, the sealing elements extends into the immersion pocket, the drive shaft is mounted in at least one bearing region in the housing and forms a radial bearing gap with the housing in the bearing region, the drive shaft is mounted in at least one bearing region in the housing part wherein an axial extent of each of the at least one bearing region is larger than sum of axial extent of the radial bearing sealing gaps. " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9.
Claim 12 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a rotary pump comprising rotor, at least one sealing element which is connected secured against shifting and/or rotating, to the drive shaft and/or rotor and forms a radial sealing gap with the housing, wherein the sealing element exhibits an outer diameter which is larger than or equal to the outer diameter of the rotor, the sealing elements extends into the immersion pocket, the drive shaft is mounted in at least one bearing region in the housing and forms a radial bearing gap with the housing in the bearing region, wherein the rotor slot exhibits an axial extent which is as large as or larger than an axial extent of the rotor plus an axial extent of the at least one sealing element." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12.
Claim 13 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a rotary pump comprising rotor, at least one sealing element which is connected secured against shifting and/or rotating, to the drive shaft and/or rotor and forms a radial sealing gap with the housing, wherein the sealing element exhibits an outer diameter which is larger than or equal to the outer diameter of the rotor, the sealing elements extends into the immersion pocket, the drive shaft is mounted in at least one bearing region in the housing and forms a radial bearing gap with the housing in the bearing region, wherein the rotor slot exhibits an axial fitting extent which is at least as large as an axial extent of the rotor plus a maximum axial clearance of the drive shaft. " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13.
Claim 17 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a rotary pump comprising rotor, at least one sealing element which is connected secured against shifting and/or rotating, to the drive shaft and/or rotor and forms a radial sealing gap with the housing, wherein the sealing element exhibits an outer diameter which is larger than or equal to the outer diameter of the rotor, the sealing elements extends into the immersion pocket, the drive shaft is mounted in at least one bearing region in the housing and forms a radial bearing gap with the housing in the bearing region, wherein an axial extent of the bearing region is larger than sum of axial extents of the radial sealing gaps" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 2,929,550 to Sadler and US Patent 2,439,258 to Matricon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11/23/21